Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 5, 6, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno et al (JP H0567912A), hereinafter Okuno.
Regarding claim 1, Okuno (Figures 1 and 2) (Figure 1 shown below) teaches an antenna array comprising a dielectric 11; a loop provided on a first surface (top surface) of the dielectric and having a first slot 6 and a second slot 6, a first feed pin 7a provided at a position corresponding to the first slot on a second surface of the dielectric; a second feed pin 7a provided at a position corresponding to the second slot on the second surface of the dielectric; and a divider (section between first and second slot) provided between the first feed pin and the second feed pin, and electrically connected to the loop.





[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First loop)][AltContent: textbox (First Slot)][AltContent: textbox (Loop)][AltContent: textbox (Second Slot)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]		
    PNG
    media_image1.png
    394
    272
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Second loop)][AltContent: textbox (Divider)][AltContent: textbox (Second feed)][AltContent: textbox (First feed)]




Regarding claims 5 and 11, as applied to claims 1 and 8, respectively, Okuno (Figure 3) shows that the first feed pin 7a extends from a first point corresponding to the loop toward center of the first slot 6, and the second feed pin 7a extends from a second point corresponding to the loop toward center of the second slot 6.
Regarding claims 6 and 12, as applied to claims 5 and 11, respectively, Okuno (Figure 1) shows that the first feed pin 7a and the second feed pin 7a are disposed in parallel with each other. 

Allowable Subject Matter
3.	Claims 2-4, 7, 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 14-18 are allowed.

Regarding claims 2 and 9, Okuno fails to further teach that the divider comprises a stub provided between the first feed pin and the second feed pin on the second surface of the dielectric; and via holes extending from both ends of the stub to the loop through the dielectric.
Claims 3 and 4 would have been found allowable for at least the reason for depending, either directly or indirectly, on claim 2.
Claim 10 would have been found allowable for depending on claim 9.
Regarding claims 7 and 13, Okuno fails to further teach that the divider includes a stub provided in parallel with the first feed pin and the second feed pin.
Regarding claim 14, Okuno teaches a vehicle comprising a wherein the antenna array includes a dielectric, a loop provided on a first surface of the dielectric and having a first slot and a second slot, a first feed pin provided at a position corresponding to the first slot on a second surface of the dielectric, a second feed pin provided at a position corresponding to the second slot on the second surface of the dielectric, and a divider provided between the first feed pin and the second feed pin, and electrically connected to the loop.
However, there is no strong motivation to provide a vehicle body, wherein the antenna array spaced being apart from a vehicle body by a predetermined distance.
Claims 15-18 are allowed for at least the reason for depending, either directly or indirectly, on claim 14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845